DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redmond et al. (US 2019/0377790).
Regarding Claim 1, Redmond et al discloses a method comprising:  invoking, by a computer-implemented chatbot system, a chatbot in a dialog flow state configured for the chatbot (The process 700 begins at step 702 by receiving a user input which is typically in the form of a question) (page 5, paragraph [0062]);  determining, by the chatbot system, that the dialog flow state indicates a composite entity to be filled with data items for processing by the chatbot (At step 706, the process 700 determines one or more paths in an intent graph that connects the input entities to the output entities) (pages 5 and 6, paragraph [0063]);  determining, by the chatbot system and from a composite entity definition configured for the composite entity, a set of data items to be obtained from a user of the chatbot system and a plurality of rules that specify how the user is to be prompted for the set of data items, the plurality of rules including, for each data item in the set of data items, at least one rule configured for the data item (At step 708, the process determines a response to the user input using the intent nodes of one of the paths. As stated above, there may be more than one possible path. In various embodiments, if there are multiple paths, the process 700 may be configured to select a preferred path based on a variety of criteria such as, but not limited to, path length, number of additional input entities required, occurrences of similar paths in the conversation logs, and previous user feedback if the path has already been tried. Each intent node from the selected intent path is called/executed in sequence from the input entity to the output entity. In some circumstances, a connecting path may require additional input entities that were not provided by the user. In these circumstances, the process 700 may be configured to prompt the user to obtain the additional information (e.g., to create a child node for the intent node)) (page 6, paragraph [0064]);  obtaining, by the chatbot system, the set of data items from the user in accordance with the plurality of rules (For example, to complete a hotel reservation, the chatbot system 100 may prompt the user for additional personal information. In some embodiments, the process 700 may determine a cardinality difference between the output of an intent node (e.g., returns a list of items) and the input of the next connected intent node (e.g., take a single item as an input). For example, a search using a point of interest (POI) intent node may return multiple places. In this case, if the next intent node connected to the POI intent node takes a single item/place as an input (e.g., a hotel search intent node may be connected to the POI intent node to identify hotels near a particular POI only takes a single POI as an input), the process 700 is configured to loop through the results of the first intent node when running through the subsequent intent nodes, and aggregate the results into a final response) (page 6, paragraph [0064]); and  inputting, by the chatbot system, the obtained set of data items to the chatbot for processing (At step 710, the process 700 provides the response to the user) (page 6, paragraph [0064]).
Regarding Claim 2, Redmond et al discloses the method, wherein obtaining the set of data items from the user comprises:  presenting a first prompt requesting a first data item in the set of data items from the user, wherein the first prompt is specified in the composite entity definition (For example, to complete a hotel reservation, the chatbot system 100 may prompt the user for additional personal information.) (page 6, paragraph [0064]).
Regarding Claim 3, Redmond et al discloses the method, wherein obtaining the set of data items from the user further comprises:  receiving a value from the user in response to the first prompt (if the user's follow-up input request relates to the response (e.g., making a reservation with a hotel given in the response)) (page 6, paragraph [0065]); and  determining, based on a rule configured for the first data item, whether the received value is valid (in some embodiments, the process 700 may be configured to collect feedback implicitly based on a user's follow-up input request. For example, if the user's follow-up input request relates to the response (e.g., making a reservation with a hotel given in the response), the process 700 may be configured to implicitly assume that the response was to the satisfaction of the user) (page 6, paragraph [0065]).
Regarding Claim 5, Redmond et al discloses the method, wherein obtaining the set of data items from the user further comprises:  responsive to determining, based on the rule configured for the first data item, that the received value is invalid (if the user's follow-up input request relates to a different topic than that associated with the response or if it is a rephrasing of the user's initial input, the process 700 may be configured to implicitly assume that the response was not to the satisfaction of the user) (page 6, paragraph [0065]), presenting a second prompt requesting the first data item from the user, wherein the second prompt is specified in the composite entity definition and is different than the first prompt (At step 714, the process 700 may optionally add frequent composite intent nodes to a conversation tree) (page 6, paragraph [0066]).
Regarding Claim 6, Redmond et al discloses the method, wherein obtaining the set of data items from the user further comprises:  determining, based on a rule configured for the first data item, that a condition required for presenting the first prompt is satisfied (in some embodiments, the process 700 may be configured to collect feedback implicitly based on a user's follow-up input request. For example, if the user's follow-up input request relates to the response (e.g., making a reservation with a hotel given in the response), the process 700 may be configured to implicitly assume that the response was to the satisfaction of the user) (page 6, paragraph [0065]).
Regarding Claim 7, Redmond et al discloses the method, wherein the condition required for presenting the first prompt relates to a second data item in the set of data items (in some embodiments, the process 700 may be configured to collect feedback implicitly based on a user's follow-up input request. For example, if the user's follow-up input request relates to the response (e.g., making a reservation with a hotel given in the response), the process 700 may be configured to implicitly assume that the response was to the satisfaction of the user) (page 6, paragraph [0065]).
Regarding Claim 8, Redmond et al discloses the method, wherein obtaining the set of data items from the user further comprises:  receiving a value from the user in response to the first prompt (he process 700, at step 712, may be configured to collect feedback from the user to assess the quality of the response) (page 6, paragraph [0065); and  determining, based on a rule configured for the first data item, that the received value is invalid for the first data item if the user's follow-up input request relates to a different topic than that associated with the response or if it is a rephrasing of the user's initial input, the process 700 may be configured to implicitly assume that the response was not to the satisfaction of the user; and  determining, based on a rule configured for a second data item in the set of data items, that the received value is valid for the second data item (in some embodiments, the process 700 may be configured to collect feedback implicitly based on a user's follow-up input request. For example, if the user's follow-up input request relates to the response (e.g., making a reservation with a hotel given in the response), the process 700 may be configured to implicitly assume that the response was to the satisfaction of the user) (page 6, paragraph [0065]).
Regarding Claim 10, Redmond et al discloses the method, wherein the set of data items includes a string of text, location coordinates, or a file attachment (The knowledge base 120 is a repository of information that may comprise a knowledge graph and a corpus of documents such as, but not limited to, publications, books, magazines, articles, research papers, online content, and other data to enable the chatbot system 100 to answer a user's query) (page 3, paragraph [0042]).
Claims 11 and 20 are rejected for the same reason as claim 1.
Claim 12 Is rejected for the same reason as claim 2.
Claim 13 Is rejected for the same reason as claim 3.
Claim 15 Is rejected for the same reason as claim 5.
Claim 16 Is rejected for the same reason as claim 6.
Claim 17 Is rejected for the same reason as claim 7.
Claim 18 is rejected for the same reason as claim 8.
Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “responsive to determining, based on the rule configured for the first data item, that the received value is invalid, presenting an error message to the user, wherein the error message is specified in the composite entity definition” as recited in claims 1 and 14 and “responsive to determining, based on the rule configured for the first data item, that the first value and the second value are both valid for the first data item, presenting a second prompt to the user, wherein the second prompt requests the user to indicate which of the first value and the second value to use as the first data item” as recited in claim 9 and 19.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snider et al. (US 10,291,559) discloses communications routing based on electronic communication data.
Moon et al. (US 2020/0244700) discloses dynamic and cryptographically secure augmentation of programmatically established chatbot sessions.
Gupta et al.(US 2020/0311204) discloses representatives to monitor and intervene in robot conversation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672